Amended and Restated INVESTMENT SUB-ADVISORY AGREEMENT BETWEEN VERSUS CAPITAL ADVISORS LLC AND CALLAN ASSOCIATES INC. THIS AMENDED AND RESTATED INVESTMENT SUB-ADVISORY AGREEMENT (“Agreement”) made this 2nd day of December, 2014, by and between VERSUS CAPITAL ADVISORS LLC, a Delaware limited liability company (the “Adviser”) and CALLAN ASSOCIATES INC., a California corporation (the “Sub-Adviser”). WHEREAS, the Adviser and the Sub-Adviser are each investment advisers that are registered under the Investment Advisers Act of 1940, as amended (the “Advisers Act”), and engage in the business of providing investment management advice and services; and WHEREAS, the Adviser has been retained to act as an investment adviser to Versus Capital Multi-Manager Real Estate Income Fund (the “Fund”), a Delaware limited liability company registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as a closed-end, non-diversified, management investment company, pursuant to an Investment Management Agreement dated August 26, 2011 (the “Investment Management Agreement”); and WHEREAS, Section 2(f) of the Investment Management Agreement permits the Adviser, subject to the supervision and direction of the Fund‘s board of directors (the “Board”), to delegate certain of its duties thereunder to other investment advisers, subject to the requirements of the 1940 Act; and WHEREAS, the Adviser desires to retain the Sub-Adviser to assist it in fulfilling certain of its obligations under the Investment Management Agreement, and the Sub-Adviser is willing to render such services subject to the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the premises and for other good and valuable consideration, the parties hereby agree as follows: 1.
